Exhibit 10.4

SUBSIDIARY GUARANTY

This Subsidiary Guaranty (the “Subsidiary Guaranty”) is made as of August 1,
2018 by the parties identified in the signature pages hereto, and any Joinder to
Subsidiary Guaranty hereafter delivered (collectively, the “Subsidiary
Guarantors”), to and for the benefit of KeyBank National Association (“KeyBank”)
as administrative agent (“Administrative Agent”) for itself and the lenders
under the Credit Agreement (as defined below) and their respective successors
and assigns (collectively, the “Lenders”).

RECITALS

A.       Inland Real Estate Income Trust, Inc., a corporation organized under
the laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a credit facility available to Borrower in an
aggregate principal amount of up to $350,000,000, subject to possible future
increase to an aggregate of up to $700,000,000 (the “Facility”).

B.       The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in an Amended and Restated Credit
Agreement of even date herewith among Borrower, KeyBank, as Administrative
Agent, and the Lenders named therein (as amended, modified or restated from time
to time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

C.       To the extent required by the Credit Agreement, Borrower has executed
and delivered or will execute and deliver to the Lenders promissory notes in the
principal amount of each Lender’s Commitment and promissory notes in the
principal amount, if any, of each Lender’s Loan as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facility (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D.       Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary
Guarantors acknowledge that the extension of credit by the Administrative Agent
and the Lenders to Borrower pursuant to the Credit Agreement will benefit
Subsidiary Guarantors by making funds available to Subsidiary Guarantors through
Borrower and by enhancing the financial strength of the consolidated group of
which Subsidiary Guarantors and Borrower are members. The execution and delivery
of this Subsidiary Guaranty by Subsidiary Guarantors are conditions precedent to
the performance by the Lenders of their obligations under the Credit Agreement.

1 

 

 

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1.       Subsidiary Guarantors, jointly and severally, absolutely,
unconditionally, and irrevocably guaranty to each of the Lenders and shall be
surety for:

(a)       the full and prompt payment of the principal of and interest on the
Notes when due, whether at stated maturity, upon acceleration or otherwise, and
at all times thereafter, and the prompt payment of all sums which may now be or
may hereafter become due and owing under the Notes, the Credit Agreement, and
the other Loan Documents;

(b)       the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and

(c)       the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor’s obligations hereunder shall not exceed the greater of: (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), and (ii) the maximum amount of the Facility
Indebtedness not subject to avoidance under Title 11 of the United States Code,
as same may be amended from time to time, or any applicable state law (the
“Bankruptcy Code”). To that end, to the extent such obligations would otherwise
be subject to avoidance under the Bankruptcy Code if Subsidiary Guarantors are
not deemed to have received valuable consideration, fair value or reasonably
equivalent value for its obligations hereunder, each Subsidiary Guarantor’s
obligations hereunder shall be reduced to that amount which, after giving effect
thereto, would not render such Subsidiary Guarantor insolvent, or leave such
Subsidiary Guarantor with an unreasonably small capital to conduct its business,
or cause such Subsidiary Guarantor to have incurred debts (or intended to have
incurred debts) beyond its ability to pay such debts as they mature, as such
terms are determined, and at the time such obligations are deemed to have been
incurred, under the Bankruptcy Code. In the event a Subsidiary Guarantor shall
make any payment or payments under this Subsidiary Guaranty, each other
Subsidiary Guarantor of the Facility Indebtedness shall contribute to such
Subsidiary Guarantor an amount equal to such non-paying Subsidiary Guarantor’s
pro rata share (based

2 

 

 

on their respective maximum liabilities hereunder) of such payment or payments
made by such Subsidiary Guarantor, provided that such contribution right shall
be subordinate and junior in right of payment to the payment in full of the
Facility Indebtedness (other than with respect to (x) Letters of Credit that
have been back-stopped or cash collateralized in accordance with Section 2A.2 of
the Credit Agreement and (y) contingent obligations under indemnification and
expense reimbursement provisions as to which no claim is pending) to Lenders.

2.       In the event of any Default by Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Subsidiary
Guarantors agree, on demand by the Administrative Agent or the holder of a Note,
to pay all the Facility Indebtedness and to perform all the Obligations (in each
case, other than with respect to (x) Letters of Credit that have been
back-stopped or cash collateralized in accordance with Section 2A.2 of the
Credit Agreement and (y) contingent obligations under indemnification and
expense reimbursement provisions as to which no claim is pending) as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.

3.       Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Subsidiary Guaranty by the Administrative Agent and the Lenders and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Lenders or the
holder of a Note, (iii) presentment for payment, demand for payment (other than
as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Lenders to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Lenders may now or
hereafter know about Borrower, the Facility, or the transactions contemplated by
the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Subsidiary Guarantors
are fully responsible for being and remaining informed by Borrower of all
circumstances bearing on the existence or creation, or the risk of nonpayment of
the Facility Indebtedness or the risk of nonperformance of the Obligations,
(v) any and all right to cause a marshalling of assets of Borrower or any other
action by any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations and
(vi) any defense which Subsidiary Guarantors may have against the Administrative
Agent or the Lenders or the holder of a Note arising from or based in any way
upon any invalidity or unenforceability of the Credit Agreement or any other
Loan Documents or any provision or provisions therein (other than the defense of
payment in full of the Facility Indebtedness (other than with respect to (x)
Letters of Credit that have been back-stopped or cash collateralized in
accordance with Section 2A.2 of the Credit Agreement and (y) contingent

3 

 

 

obligations under indemnification and expense reimbursement provisions as to
which no claim is pending)). Credit may be granted or continued from time to
time by the Lenders to Borrower without notice to or authorization from
Subsidiary Guarantors, regardless of the financial or other condition of
Borrower at the time of any such grant or continuation. The Administrative Agent
and the Lenders shall have no obligation to disclose or discuss with Subsidiary
Guarantors the Lenders’ assessment of the financial condition of Borrower.
Subsidiary Guarantors acknowledge that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Subsidiary
Guarantors. No modification or waiver of any of the provisions of this
Subsidiary Guaranty shall be binding upon the Administrative Agent and the
Lenders except as expressly set forth in a writing duly signed and delivered on
behalf of the Administrative Agent, the Lenders (to the extent consent of any
such Lender is required pursuant to the Credit Agreement) and the Borrower and
the Subsidiary Guarantors.

4.       Subsidiary Guarantors further agree that Subsidiary Guarantors’
liability as guarantor shall in no way be impaired by any renewals or extensions
which may be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Subsidiary Guaranty have been performed (other than with
respect to (x) Letters of Credit that have been back-stopped or cash
collateralized in accordance with Section 2A.2 of the Credit Agreement and (y)
contingent obligations under indemnification and expense reimbursement
provisions as to which no claim is pending), notwithstanding any act or thing
which might otherwise operate as a legal or equitable discharge of a surety.
Subsidiary Guarantors further understand and agree that the Administrative Agent
and the Lenders may at any time enter into agreements with Borrower to amend and
modify a Note, the Credit Agreement or any of the other Loan Documents, or any
thereof, and may waive or release any provision or provisions of a Note, the
Credit Agreement, or any other Loan Document and, with reference to such
instruments, may make and enter into any such agreement or agreements as the
Administrative Agent, the Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Subsidiary Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Subsidiary
Guarantors’ obligations hereunder.

4 

 

 

5.       This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Subsidiary Guarantors
agree that their obligations hereunder shall be joint and several with each
other and with any and all other guarantees given in connection with the
Facility from time to time. Subsidiary Guarantors agree that this Subsidiary
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with a Note, the Credit Agreement, or
any of the other Loan Documents or by or resorting to any other guaranties, and
Subsidiary Guarantors hereby waive the right to require the Administrative Agent
and the Lenders to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right. Subsidiary Guarantors further agree
that nothing contained herein or otherwise shall prevent the Administrative
Agent and the Lenders from pursuing concurrently or successively all rights and
remedies available to them at law and/or in equity or under a Note, the Credit
Agreement or any other Loan Documents, and the exercise of any of their rights
or the completion of any of their remedies shall not constitute a discharge of
any of Subsidiary Guarantors’ obligations hereunder, it being the purpose and
intent of Subsidiary Guarantors that the obligations of such Subsidiary
Guarantors hereunder shall be primary, absolute, independent and unconditional
under any and all circumstances whatsoever. Neither Subsidiary Guarantors’
obligations under this Subsidiary Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by any impairment, modification, change, release or limitation of the
liability of Borrower under a Note, the Credit Agreement or any other Loan
Document or by reason of Borrower’s bankruptcy or by reason of any creditor or
bankruptcy proceeding instituted by or against Borrower. This Subsidiary
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement or any
other Loan Document is rescinded or otherwise required to be returned by the
payee upon the insolvency, bankruptcy, or reorganization of the payor, all as
though such payment to such Lender had not been made, regardless of whether such
Lender contested the order requiring the return of such payment. The obligations
of each of the Subsidiary Guarantors pursuant to the preceding sentence shall
survive any termination, cancellation, or release (other than any release
pursuant to Section 18) of this Subsidiary Guaranty.

6.       This Subsidiary Guaranty shall be assignable by a Lender, as to such
Lender’s interest herein, to any assignee of all or a portion of such Lender’s
rights under the Loan Documents.

5 

 

 

7.       If: (i) this Subsidiary Guaranty, a Note, or any of the Loan Documents
are placed in the hands of an attorney for collection or is collected through
any legal proceeding; (ii) an attorney is retained to represent the
Administrative Agent or any Lender in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Subsidiary Guaranty, a Note, the Credit Agreement, or any Loan
Document; (iii) an attorney is retained to enforce any of the other Loan
Documents or to provide advice or other representation with respect to the Loan
Documents in connection with an enforcement action or potential enforcement
action; or (iv) an attorney is retained to represent the Administrative Agent or
any Lender in any other legal proceedings whatsoever in connection with this
Subsidiary Guaranty, a Note, the Credit Agreement, any of the Loan Documents, or
any property securing the Facility Indebtedness (other than any action or
proceeding brought by any Lender or participant against the Administrative Agent
alleging a breach by the Administrative Agent of its duties under the Loan
Documents), then Subsidiary Guarantors shall pay to the Administrative Agent or
such Lender upon demand all reasonable and documented out-of-pocket attorney’s
fees, costs and expenses, including, without limitation, court costs, filing
fees and all other reasonable and documented out-of-pocket costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder, in each
case to the extent required by Section 9.7 of the Credit Agreement.

8.       The parties hereto intend that each provision in this Subsidiary
Guaranty comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Subsidiary Guaranty is found by a court of law
to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if such court
should declare such portion, provision or provisions of this Subsidiary Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Subsidiary Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of the Administrative Agent and the Lender or the
holder of a Note under the remainder of this Subsidiary Guaranty shall continue
in full force and effect.

9.       Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness.  Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Subsidiary Guarantors in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Subsidiary Guarantors hereunder.

6 

 

 

10.       Subsidiary Guarantors hereby subordinate to the Facility Indebtedness
any and all claims and rights, including, without limitation, subrogation
rights, contribution rights, reimbursement rights and set-off rights, which
Subsidiary Guarantors may have against Borrower arising from a payment made by
Subsidiary Guarantors under this Subsidiary Guaranty and agree, until the entire
Facility Indebtedness is paid in full (other than with respect to (x) Letters of
Credit that have been back-stopped or cash collateralized in accordance with
Section 2A.2 of the Credit Agreement and (y) contingent obligations under
indemnification and expense reimbursement provisions as to which no claim is
pending), not to assert or take advantage of any subrogation rights of
Subsidiary Guarantors or the Lenders or any right of Subsidiary Guarantors or
the Lenders to proceed against (i) Borrower for reimbursement, or (ii) any other
guarantor or any collateral security or guaranty or right of offset held by the
Lenders for the payment of the Facility Indebtedness and performance of the
Obligations, nor shall Subsidiary Guarantors seek or be entitled to seek any
contribution or reimbursement from Borrower or any other guarantor in respect of
payments made by Subsidiary Guarantors hereunder. It is expressly understood
that the agreements of Subsidiary Guarantors set forth above constitute
additional and cumulative benefits given to the Lenders for their security and
as an inducement for their extension of credit to Borrower.

11.       Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12.       Subsidiary Guarantors hereby submit to personal jurisdiction in the
State of Illinois for the enforcement of this Subsidiary Guaranty and waive any
and all personal rights to object to such jurisdiction for the purposes of
litigation to enforce this Subsidiary Guaranty. Subsidiary Guarantors hereby
consent to the jurisdiction of either the Illinois Courts located in Chicago,
Illinois, or the United States District Court for the Northern District of
Illinois, in any action, suit, or proceeding which the Administrative Agent or a
Lender may at any time wish to file in connection with this Subsidiary Guaranty
or any related matter. Subsidiary Guarantors hereby agree that an action, suit,
or proceeding to enforce this Subsidiary Guaranty may be brought in such state
or federal court in the State of Illinois and hereby waives any objection which
Subsidiary Guarantors may have to the laying of the venue of any such action,
suit, or proceeding in any such court; provided, however, that the provisions of
this Paragraph shall not be deemed to preclude the Administrative Agent or a
Lender from filing any such action, suit, or proceeding in any other appropriate
forum.

7 

 

 

13.       All notices and other communications provided to any party hereto
under this Subsidiary Guaranty or any other Loan Document shall be in writing or
by telex or by facsimile and addressed or delivered to such party at its address
set forth below or at such other address as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted. Notice may be given as
follows:

To Subsidiary Guarantors:

c/o Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Chief Financial Officer

Phone: (630) 218-4903

Facsimile: (630) 645-2082

To KeyBank as Administrative Agent and as a Lender:

KeyBank National Association

1200 Abernathy Road NE

Suite 1500

Atlanta, Georgia 30368

Attention: Kevin Murray

Telephone: (770) 510-2168

Facsimile: (770) 510-2195

With a copy to:

Dentons US LLP

233 South Wacker Drive

Suite 5900

Chicago, Illinois 60606

Attention: Patrick G. Moran, Esq.

Telephone: (312) 876-8132

Facsimile: (312) 876-7934

If to any other Lender, to its address set forth in the Credit Agreement.

14.       This Subsidiary Guaranty shall be binding upon the heirs, executors,
legal and personal representatives, successors and assigns of Subsidiary
Guarantors and shall inure to the benefit of the Administrative Agent’s and the
Lenders’ respective successors and assigns.

15.       This Subsidiary Guaranty shall be construed and enforced under the
internal laws of the State of Illinois.

8 

 

 

16.       SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY
THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS SUBSIDIARY
GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS SUBSIDIARY GUARANTY AND AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

17.       From time to time, additional parties may execute a joinder
substantially in the form of Exhibit A hereto, and thereby become a party to
this Subsidiary Guaranty. From and after delivery of such joinder, the
Subsidiary delivering such joinder shall be a Subsidiary Guarantor, and be bound
by all of the terms and provisions of this Subsidiary Guaranty.

18.       (a) From time to time certain Subsidiary Guarantors shall be released
from their obligations under this Subsidiary Guaranty by the Administrative
Agent upon satisfaction of the conditions to such release established pursuant
to Section 2.24(c) of the Credit Agreement. Notwithstanding the foregoing in
this clause (a), the Administrative Agent shall not be obligated to release any
such Subsidiary from this Subsidiary Guaranty if (i) except as set forth in
clause (b) below, such Subsidiary owns any other Unencumbered Properties that
are not being so released from such status or (ii) a Default or Unmatured
Default has occurred and is then continuing.

(b)       In addition, effective as of the date on which Borrower receives an
Investment Grade Rating or any date thereafter on which Borrower maintains such
an Investment Grade Rating, Borrower may request, upon not less than five (5)
Business Days prior written notice to the Administrative Agent, the release of
all Subsidiary Guarantors from this Subsidiary Guaranty, which release shall be
effected by the Administrative Agent so long as no Default or Unmatured Default
shall have occurred and be then continuing. Notwithstanding the foregoing in
this clause (b), if any such Subsidiary Guarantor shall then continue to have
outstanding Recourse Indebtedness or Guarantee Obligations to other creditors,
the release of such Subsidiary Guarantor from this Subsidiary Guaranty pursuant
to this clause (b) shall be deferred until such Subsidiary Guarantor has been
released from, or is simultaneously released from, such other Recourse
Indebtedness or Guarantee Obligations.

9 

 

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Subsidiary
Guaranty as of the date first written above.

 

IREIT Newington Fair, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Layton Pointe, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Ocean Isle Beach Landing, LLC.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

10 

 

 

 

IREIT Stevens Point Pinecrest, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Lake St. Louis Hawk Ridge, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

RE Income Omaha Whispering Ridge, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

11 

 

 

 

IREIT West Valley City Lake Park, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

 

IREIT Nampa Treasure Valley, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Pleasant Prairie Plaza, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Frisco Marketplace, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

12 

 

 

 

IREIT Yorkville Marketplace, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Lawrence Iowa Street, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Turlock Blossom Valley, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

13 

 

 

 

IREIT South Jordon Oquirrh Mountain, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

 

IREIT Branson Hills Plaza – T, L.L.C.,

a Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

              By: /s/ Catherine L. Lynch     Name: Catherine L. Lynch     Its:
Chief Financial Officer     FEIN            

 

14 

 

EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO SUBSIDIARY GUARANTY

THIS JOINDER is executed as of ___________, 20__ by the undersigned, each of
which hereby agrees as follows:

1.       All capitalized terms used herein and not defined in this Joinder shall
have the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”)
dated as of [________, 2018] executed for the benefit of KeyBank National
Association, as agent for itself and certain other lenders, with respect to a
loan from the Lenders to Inland Real Estate Income Trust, Inc. (“Borrower”).

2.       As required by the Credit Agreement described in the Guaranty, each of
the undersigned is executing this Joinder to become a party to the Guaranty.

3.       Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN]

FEIN                 By:             By:         Its:    

 

 

 

15